Title: To George Washington from Thomas Pinckney, 30 January 1795
From: Pinckney, Thomas
To: Washington, George


        
          Dear Sir
          London 30th January 1795
        
        In a letter which I have lately received from the Secretary of State I am desired to make such arrangements as may be necessary previous to a Mission which you have prepared for me as Envoy Extraordinary to the Court of Spain. Although from a knowledge of the extent of your unavoidable correspondence, and of the value of your moments, I have generally avoided addressing you directly, yet while I officially express my readiness to undertake a business in which you think I may be of utility, I can not refrain from thus assuring you that I trust I feel the full import of the kindness and delicacy of this proceeding, as it personally concerns myself, and I beg leave to add the expression of the true respect and gratefu⟨l⟩ attachment with which I am Dear Sir Your faithful & affectionate Ser⟨vant⟩
        
          Thomas Pinckney
        
      